950 A.2d 269 (2008)
Jacqueline Nieves CRUZ and Oscar Cruz, Petitioners
v.
PRINCETON INSURANCE COMPANY, Alan S. Gold, Esquire and Gold, Butkovitz and Robins, P.C., Respondents.
No. 364-365 EAL 2007
Supreme Court of Pennsylvania.
May 29, 2008.

ORDER
PER CURIAM.
AND NOW, this 29th day of May 2008, the Petition for Allowance of Appeal is GRANTED and the Superior Court's decision is REVERSED in part to the extent it holds that there was no genuine issue of material fact regarding whether the use of the process was primarily used for a purpose for which it was not designed. See Wimer v. Pa. Emp. Benefit Trust Fund, 595 Pa. 627. 939 A.2d 843 (2007); see also *270 McNeil v. Jordan, 586 Pa. 413, 894 A.2d 1260 (2006). Further, this matter is REMANDED to the Superior Court for consideration of the harm element of McNeil, 894 A.2d at 1275.
Justice TODD did not participate in the consideration or decision of this matter.